 



Exhibit 10.9
Summary of Certain Compensation Arrangements

I.   Arrangements Made on May 25, 2005 and Disclosed in a Report on Form 8-K
Filed on May 26, 2005

On April 25, 2005, Douglas W. Stotlar was appointed President and Chief
Executive Officer of the Company. At that time, the Company’s Compensation
Committee, together with the other independent members of the Board of
Directors, approved Mr. Stotlar’s compensation, including an annual base salary
of $650,000, a target incentive compensation award equal to 100% of base salary,
stock options and restricted stock grants, and a relocation package, including a
mortgage subsidy in an amount and for a term to be determined. These events were
reported in the Company’s Report on Form 8-K filed on April 28, 2005.
On May 25, 2005, the mortgage subsidy to be provided by the Company to Mr.
Stotlar was established for a period of six years, as follows:
Years 1 and 2 $10,000 per month
Years 3 and 4 $ 8,000 per month
Years 5 and 6 $ 6,000 per month
The mortgage subsidy will be paid annually in advance to Mr. Stotlar’s mortgage
lender, on a present value basis. For example, in year 1 the Company will pay to
the mortgage lender the present value of 12 monthly payments of $10,000 each.
The value of the mortgage subsidy will be includable in Mr. Stotlar’s gross
income for tax purposes.

II.   Arrangements Made on June 3, 2005 and Disclosed in a Report on Form 8-K
Filed on June 6, 2005

A. Changes to Compensation for David S. McClimon and Bryan M. Millican
In connection with the organizational alignment described below under “Departure
of Directors or Principal Officers; Elections of Directors; Appointment of
Principal Officers,” on June 3, 2005, the Company’s Compensation Committee
approved the following changes to the compensation paid to David S. McClimon and
Bryan M. Millican:
David S. McClimon
Senior Vice President, CNF Inc.
President, Con-Way Transportation Services, Inc.

  1.   Increase in annual base salary from $343,096 to $395,044.     2.  
Increase in target 2005 incentive compensation award from 60% to

1



--------------------------------------------------------------------------------



 



      75% of annual base salary (subject to a maximum equal to 150% of annual
base salary). Actual payout (i) to be determined based upon actual 2005 pre-tax,
pre-incentive income of Con-Way Transportation Services, Inc. and (ii) to be
prorated based upon 60% target award for the period from January 1, 2005 until
June 4, 2005, and 75% target award for the period from June 5, 2005 through
December 31, 2005.     3.   Grant of 15,000 stock options.     4.   Target Value
Management Plan award equal to 115% of annual base salary for three-year cycles
commencing after January 1, 2005.

Bryan M. Millican
Senior Vice President of Sales and Marketing, CNF Inc.

  1.   Increase in annual base salary from $268,112 to $295,000.     2.  
Increase in target 2005 incentive compensation award from 60% to 75% of annual
base salary (subject to a maximum equal to 150% of annual base salary). Actual
payout to be pro rated and determined based upon (i) 60% target award and actual
2005 pre-tax, pre-incentive income of Con-Way Transportation Services, Inc., for
the period from January 1, 2005 until June 4, 2005, and (ii) 75% target award
and actual 2005 pre-tax, pre-incentive income of CNF Inc., for the period from
June 5, 2005 through December 31, 2005, based on 75% factor.     3.   Grant of
7,100 stock options.     4.   Target Value Management Plan award equal to 115%
of annual base salary for three-year cycles commencing after January 1, 2005.

In addition, each of Mr. McClimon and Mr. Millican is entitled to receive
severance benefits under agreements to be entered into with the Company, and
Mr. McClimon is entitled to receive benefits under an agreement to be entered
into with Con-Way Transportation Services, Inc. These severance agreements will
replace the existing agreements that these officers have with the Company and
with Con-Way Transportation Services, Inc.
Each severance agreement with the Company will provide that if such officer’s
employment is actually or constructively terminated within two years of a change
in control (as defined in the severance agreement) of the Company or prior to a
change in control at the direction of a person or entity which subsequently
acquires control of the Company, the officer generally will receive from the
Company, among other things, (i) a lump sum cash payment equal to three times
the officer’s base salary as of the date of termination (or as of the change of
control, if higher); (ii) a lump sum cash payment equal to three times the
officer’s average annual bonus over the three years prior to the termination of
employment; and (iii) life, disability, health, dental, and accidental insurance
benefits

2



--------------------------------------------------------------------------------



 



for three years.
Mr. McClimon’s severance agreement with Con-Way Transportation Services, Inc.
will provide generally that he will be entitled to receive from that company the
payments and benefits described above if his employment is actually or
constructively terminated with two years following a sale or other disposition
of Con-Way Transportation Services, Inc. by the Company.
B. Employment Agreement with John H. Williford
On April 25, 2005, the Company announced that John H. Williford would no longer
serve as President and Chief Executive Officer of Menlo Worldwide, LLC or as
Senior Vice President of the Company, but would continue to serve as an advisor
to the Company. The press release announcing these events was attached to the
Company’s Report on Form 8-K that was filed on April 28, 2005.
On June 6, 2005, Mr. Williford entered into an Employment Agreement with the
Company, pursuant to which Mr. Williford has agreed to serve as an advisor to
the Company until January 6, 2006. The Employment Agreement is effective as of
June 4, 2005.
As compensation for his services, Mr. Williford is entitled (i) to receive an
annual base salary of $526,240; (ii) to participate in the incentive
compensation plans of Menlo Worldwide, LLC (for the period from January 1, 2005
until June 4, 2005) and of the Company (for the period from June 5, 2005 until
December 31, 2005), with a target payout equal to 100% of his 2005 salary (i.e.,
performance at target levels under both plans would entitle Mr. Williford to
receive an aggregate payment under the two plans equal to his 2005 salary); and
(iii) to receive certain other benefits, as described in the Employment
Agreement.
The Company also agreed to pay to Mr. Williford a lump sum payment equal to
$3,150,000 at the end of the term of the Agreement. Mr. Williford would forfeit
his right to this payment if he was to terminate the Employment Agreement prior
to the end of its term other than for good reason, or if he breached his
obligations under the Employment Agreement. These obligations include
non-solicitation of employees of the Company and its subsidiaries for a period
of one year, commencing on the date of the Employment Agreement.
Mr. Williford currently holds approximately 130,000 stock options and 86,500
restricted stock grants that are not vested. Under the terms of the applicable
award agreements, approximately 93,000 of the unvested stock options and 55,500
shares of the unvested restricted stock will vest on or before January 1, 2006,
provided Mr. Williford remains an employee of the Company. The balance of the
unvested stock options and restricted stock

3



--------------------------------------------------------------------------------



 



grants will be forfeited when the Employment Agreement terminates on January 6,
2006, unless such grants have vested pursuant to their terms for other reasons
(e.g., death, disability, change in control).
The Employment Agreement also provides that the Company’s Board of Directors
may, in its sole discretion, release Mr. Williford from his obligations under
the Employment Agreement in order to obtain employment with another company,
provided that the Board determines that such other company does not compete with
the Company or its affiliates. If this were to occur, Mr. Williford would be
entitled to the lump sum payment of $3,150,000, but would forfeit any other
ongoing benefits available to him under the Employment Agreement.
C. Mortgage Subsidy for Kevin C. Schick
On January 24, 2005, Kevin C. Schick was appointed Senior Vice President and
Chief Financial Officer of the Company, effective March 31, 2005. On March 1,
2005, the Company’s Compensation Committee approved Mr. Schick’s compensation,
including an annual base salary of $310,000, a target incentive compensation
award equal to 75% of base salary, and stock option grants. These events were
reported in the Company’s Reports on Form 8-K filed on January 28, 2005 and
March 4, 2005.
On June 3, 2005, the Company’s Compensation Committee approved a mortgage
subsidy to be provided by the Company to Mr. Schick, who is relocating from
Michigan to California in connection with his promotion to Senior Vice President
and Chief Financial Officer. The mortage subsidy was established for a period of
six years, as follows:
Years 1 and 2 $ 8,000 per month
Years 3 and 4 $ 6,000 per month
Years 5 and 6 $ 4,000 per month
The mortgage subsidy will likely commence in 2006, at which time Mr. Schick
expects to acquire a residence in California. It is expected that the mortgage
subsidy will be paid annually in advance to Mr. Schick’s mortgage lender, on a
present value basis. For example, in year 1 the Company will pay to the mortgage
lender the present value of 12 monthly payments of $8,000 each. The value of the
mortgage subsidy will be includable in Mr. Schick’s gross income for tax
purposes.
D. Termination of Severance Agreement Between Con-Way Transportation Services,
Inc. and Douglas W. Stotlar
On June 3, 2005, the Severance Agreement dated March 1, 2005 between Con-Way
Transportation Services, Inc. and Douglas W. Stotlar was terminated, since
Mr. Stotlar is no longer employed by that company. The Severance Agreement

4



--------------------------------------------------------------------------------



 



dated March 1, 2005 between the Company and Mr. Stotlar remains in effect.
E. Employment Agreement with Gerald L. Detter
On December 6, 2004, Gerald L. Detter retired from his position as President and
Chief Executive Officer of Con-Way Transportation Services, Inc. and entered
into an Employment Agreement with the Company, pursuant to which Mr. Detter
agreed to serve as an advisor to the Company until January 31, 2006. These
events were reported in, and a copy of the Employment Agreement was filed as an
exhibit to, the Company’s Report on Form 8-K filed on December 8, 2004.
Mr. Detter subsequently elected to retire from the Company, effective May 31,
2005. Effective upon his retirement, Mr. Detter’s obligation to serve as an
advisor ceased, as did the Company’s obligation to pay Mr. Detter the salary
specified in the Employment Agreement.
In addition, effective upon Mr. Detter’s retirement:

  (1)   under the terms of his restricted stock agreements with the Company, all
of his restricted stock grants that were unvested as of May 31, 2005 lapsed;    
(2)   under the terms of his stock option agreements with the Company, and
because he retired pursuant to the terms of the Company’s defined benefit
pension plan, all of his outstanding stock options that were unvested as of
May 31, 2005 vested, and Mr. Detter will have a period of three years following
his retirement in which to exercise his stock options;     (3)   under the terms
of the Company’s incentive compensation plan, and because he retired pursuant to
the terms of the Company’s defined benefit pension plan, Mr. Detter is entitled
to receive a pro rata portion of the 2005 incentive compensation award payment
(if any) that he would have received had he remained employed by the Company for
all of 2005;     (4)   under the terms of the Company’s value management plan,
and because he retired pursuant to the terms of the Company’s defined benefit
pension plan, Mr. Detter is entitled to receive, for each of the 2003 and 2004
value management award cycles, the payment (if any) called for under the value
management plan based on the performance of Con- Way Transportation Services,
Inc. from the beginning of the applicable award cycle through the end of 2005;
and     (5)   under the terms of the Employment Agreement, Mr. Detter received

5



--------------------------------------------------------------------------------



 



      title to his Company automobile.

III.   Arrangements Made on September 25, 2005 and Disclosed in a Report on
Form 8-K Filed on September 29, 2005

A. Plans
The Company maintains a number of compensation plans in which the named
executive officers of the Company are eligible to participate. Among these plans
are the Company’s 1997 Equity and Incentive Plan, Value Management Plan and 2005
Deferred Compensation Plan for Executives. At a meeting held on September 25,
2005, the Compensation Committee of the Board of Directors of the Company
approved amendments to the plans referred to above, as described below.
1997 Equity and Incentive Plan. The definition of the term “Change in Control”
in the 1997 Equity and Incentive Plan was amended (i) by deleting clause (v) of
the definition (which provided that a sale or other disposition of two of the
Company’s three primary business units would constitute a Change in Control for
grantees employed by CNF Inc.) and (ii) by changing the date referenced in
clause (ii) of the definition from January 1, 2003 to January 1, 2006, so that a
Change in Control generally occurs if individuals who on January 1, 2006
constitute the Board cease for any reason to constitute a majority of the number
of directors.
Value Management Plan. The Value Management Plan was amended to provide that:

  (i)   a Plan participant who, as a result of a transfer or transfers, is
employed by more than one business unit during a three-year Plan cycle will
receive a prorated payment (if any) for that cycle based on (A) the performance
of the respective business units during the periods of time in which he or she
was employed by the business units and (B) the length of time employed by each
business unit during the three-year Plan cycle (with the amount of time
determined by measuring from the first day of the month following the month in
which the transfer is effective in the Company’s payroll records);     (ii)  
for purposes of determining the payment (if any) to which a Plan participant is
entitled for a three-year Plan cycle, a pay increase that is associated with a
promotion and that occurs within three months following the beginning of the
Plan cycle will be given effect;     (iii)   the term “Change in Control” has
the meaning specified in the Company’s 1997 Equity and Incentive Plan, as
amended.

6



--------------------------------------------------------------------------------



 



The amendments described in clauses (i) and (ii) above are effective commencing
with the 2005 Plan cycle, except that the amendments are not effective as to
covered employees within the meaning of Section 162(m) of the Internal Revenue
Code with respect to a Plan cycle commencing before January 1, 2006.
2005 Deferred Compensation Plan for Executives. The 2005 Deferred Compensation
Plan was amended to provide that for those Plan participants who will be paid
out in cash for their Phantom Stock Units at the time of distribution, the
valuation of the Phantom Stock Units will be based on the Company’s common stock
price on (1) the date of separation from service, for those who elected to
receive their distribution in a lump sum upon separation from service, and
(2) the date that is ten (10) days prior to the end of each calendar quarter for
those who elected to receive their distribution in quarterly installments.
In addition to the amendments to the 2005 Deferred Compensation Plan for
Executives, the Compensation Committee delegated to the Company’s Chief
Executive Officer, Chief Financial Officer and General Counsel (any one of whom
may act alone), the duty to elect, in his or her sole discretion, to make all or
part of distributions from a participant’s Phantom Stock Account in the 2005
Deferred Compensation Plan for Executives in cash or in Company stock, provided
that none of the specified officers may make the election as to his or her own
Phantom Stock Account. The Committee made the same delegation with respect to
the Company’s Deferred Compensation Plan for Executives that governs deferrals
made prior to January 1, 2005. The Committee also adopted the claims procedures
set forth in the Value Management Plan for purposes of deciding all claims under
the Company’s 1997 Equity and Incentive Plan.
B. Severance Agreements
The Company is party to severance agreements with each of the following
executive officers, which agreements prescribe certain severance benefits to be
provided to the executives in the event of a change in control (as defined) of
the Company.
Douglas W. Stotlar            President and Chief Executive Officer
Kevin C. Schick                Senior Vice President and Chief Financial Officer
Jennifer W. Pileggi            Senior Vice President and General Counsel
David S. McClimon           Senior Vice President
Bryan M. Millican             Senior Vice President — Sales and Marketing
In addition, Mr. McClimon is party to a severance agreement with Con-Way
Transportation Services, Inc., which agreement prescribes certain severance
benefits to be provided to Mr. McClimon in the event of a change in control

7



--------------------------------------------------------------------------------



 



(as defined) of Con-Way Transportation Services, Inc..
Copies of the severance agreements with Messrs. Stotlar and Schick and Ms.
Pileggi are filed as exhibits to the Company’s Form 8-K filing dated March 4,
2005. Copies of the severance agreements with Messrs. McClimon, Millican and
Schick are filed as exhibits to the Company’s Form 10-Q filing dated August 5,
2005.
Each of the severance agreements described above is currently scheduled to
terminate on December 31, 2006. However, each agreement also contains an
“evergreen” provision that will automatically extend the term of the agreement
for an additional year on January 1 of each year unless, not later than
September 30 of the preceding year, the executive officer, on the one hand, or
the Company or Company subsidiary, as applicable, on the other hand, gives
written notice to the other party of an intention not to extend the term of the
agreement. As a result, absent any such notice, on January 1, 2006 the term of
each of the severance agreements described above would automatically be extended
to December 31, 2007.
At a meeting held on September 25, 2005, the Compensation Committee of the Board
of Directors of the Company authorized and directed the Company and the Company
subsidiaries to give the notices not to extend the terms of the severance
agreements described above, and such notices have been sent to the executive
officers. However, at the same meeting the Compensation Committee authorized the
Company to enter into new severance agreements with the executive officers named
above, subject to the Committee’s prior approval of the terms of the new
agreements. The Company currently expects that these new agreements will be
entered into before the end of calendar year 2005.

IV.   Arrangements Made on November 17, 2005 and Disclosed in a Report on
Form 8-K Filed on November 17, 2005

Bryan M. Millican, Senior Vice President — Sales and Marketing, retired from the
Company effective October 28, 2005. In connection with his retirement,
Mr. Millican entered into a Separation Agreement and General Release, a copy of
which was filed as an exhibit to the above-referenced 8-K. The following
description of the Agreement is qualified in its entirety by reference to such
exhibit.
The Agreement provides that for a period of six months following his retirement,
Mr. Millican will assist the Company in the transition of his responsibilities.
The Agreement also confirms that Mr. Millican is entitled to and will retain any
stock options that were granted to him prior to the effective date of the
Agreement and that were vested as of, or will vest following, the date of his
retirement from employment, in accordance with their terms, as well as certain
other rights and benefits under certain of

8



--------------------------------------------------------------------------------



 



the Company’s plans.

V.   Arrangements Made on December 3, 2005 and Disclosed in a Report on Form 8-K
Filed on December 6, 2005

As reported in the Company’s Report on Form 8-K filed on September 29, 2005, in
September 2005 the Compensation Committee of the Board of Directors of the
Company approved certain changes to the Company’s 1997 Equity and Incentive
Plan, Value Management Plan and 2005 Deferred Compensation Plan for Executives.
The Committee also approved the giving of notice to the Company’s senior
executive officers that the term of the severance agreements to which they are
parties, which currently runs through December 31, 2006, will not be extended
for an additional year on January 1, 2006; however, the Committee authorized the
Company to enter into new severance agreements with the senior executive
officers, subject to the Committee’s approval of the terms of the new severance
agreements.
As described in further detail below, at a meeting held on December 5, 2005, the
Compensation Committee approved the terms of the new severance agreements for
the Company’s senior executives and certain other severance arrangements, and
approved amendments to certain of the Company’s executive compensation plans,
including additional amendments to the 1997 Equity and Incentive Plan, Value
Management Plan and 2005 Deferred Compensation Plan for Executives. The
Committee also approved changes to the form of Stock Option Agreement and
Restricted Stock Award Agreement used to evidence awards granted to executives
of the Company, and delegated authority to the Company’s Chief Executive Officer
to award discretionary bonuses to employees.
  A. Severance Arrangements
At the December meeting, the Committee approved (i) the terms of the new
severance agreements (the “Tier I Agreements”) for the senior executives (the
“Tier I Executives”), (ii) the terms of new severance agreements (the “Tier II
Agreements”) for an additional group of approximately 10 executives (the “Tier
II Executives”), (iii) the terms of a new severance agreement (the “Tier II
Vector Agreement”) pursuant to which the Company would provide severance
payments and benefits to Tier II executives employed by Vector SCM, LLC
(“Vector”), the Company’s joint venture with General Motors Corporation
(although the Company currently anticipates that Vector will not employ any Tier
II executives as of January 1, 2006, the effective date of the new severance
agreements), and (iv) the terms of a new executive severance plan (the
“Severance Plan”) , in which an additional group of approximately 39 executives
(the “Tier III Executives”) are eligible to participate, provided that the
employers of the Tier III Executives adopt the Severance Plan. Each

9



--------------------------------------------------------------------------------



 



of the severance agreements, and the new severance plan, are to be effective as
of January 1, 2006. Upon the effective date of a new severance agreement, all
prior severance agreements between the executive and his or her employer will be
superseded. Each severance agreement (other than Tier II Vector Agreements) will
be entered into by the company that employs the applicable executive, and that
company will have the obligation to provide the severance payments and benefits
provided for in the agreement; provided that, in the event that (a) there is a
change in control of the Company and (b) an employer (other than the Company)
fails to provide the severance payments and benefits, the Company has agreed to
do so. Upon adoption of the Severance Plan, each employer will become liable to
provide the severance payments and benefits to the Tier III Executives which it
employs, although the Company has agreed to provide the severance payments and
benefits in the event of a change in control of the Company, if the employer
fails to do so. The Severance Plan also provides that the Company will provide
severance payments and benefits to Tier III Executives employed by Vector.
Vector currently employs three Tier III Executives.
Each of the Tier I Agreements provides that in the event that (i) there is a
Change in Control (as defined in the Agreement) and (ii) within two years
following the Change in Control the applicable executive’s employment is
terminated by the employer without cause or by the executive with Good Reason
(as defined in the Agreement), the employer will pay to the executive a lump sum
equal to three times the sum of his or her salary and target annual bonus, and
will also provide outplacement services and certain health, insurance and other
benefits. The employer will also pay any excise taxes that may be owing under
Section 280G of the Internal Revenue Code. Each of the Tier II agreements
provide for similar payments and benefits under the same circumstances, except
that the applicable executive is entitled to receive a lump sum equal to two
times the sum of his or her salary and target annual bonus. The Severance Plan
provides in the event that (i) there is a Change in Control (as defined in the
Severance Plan) and (ii) within one year following the Change in Control the
applicable executive’s employment is terminated by the employer without cause or
by the executive with Good Reason (as defined in the Severance Plan), the
employer will pay to the executive a lump sum equal to one times the sum of the
applicable Tier III executive’s salary and target annual bonus and will provide
certain other benefits. However, the Severance Plan does not provide for the
employer to pay any excise taxes that may be owing under Section 280G of the
Internal Revenue Code.
Tier I Agreements have been entered into by the following senior executives
of the Company:
Douglas W. Stotlar            President and Chief Executive Officer
Kevin C. Schick            Senior Vice President and Chief Financial Officer

10



--------------------------------------------------------------------------------



 



Jennifer W. Pileggi            Senior Vice President and General Counsel
David S. McClimon            Senior Vice President
Each of the agreements is dated as of and effective as of January 1, 2006, and
has been entered into by the Company as employer, except for the Tier I
Agreement of David S. McClimon, which has been entered into by Con-Way
Transportation Services, Inc. as employer.
Attached as Exhibits 99.1 through 99.6 to the above-referenced 8-K are copies of
the form of Tier I Agreement used by the Company, the form of Tier I Agreement
used by employers of Tier I Executives other than the Company, the form of Tier
II Agreement used by the Company, the form of Tier II Agreement used by
employers of Tier II Executives other than the Company, the form of Tier II
Vector Agreement, and the amended and restated CNF Inc. Executive Severance
Plan. The foregoing description of the severance arrangements, agreements and
plan approved by the Compensation Committee is qualified in its entirety by
reference to Exhibits 99.1 through 99.6.
The Committee also authorized the Company’s Chief Executive Officer to enter
into Tier I Agreements and Tier II Agreements with executives (other than the
Chief Executive Officer) who become Tier I Executives or Tier II Executives
through hiring or promotion.
  B. 1997 Equity and Incentive Plan
In September 2005, the Compensation Committee approved certain changes to the
definition of the term “Change in Control” in the 1997 Equity and Incentive Plan
(the “EIP”). At the December meeting, the Committee approved a number of
additional changes to the EIP which are largely clarifying and/or technical in
nature. Among the substantive changes to the EIP approved by the Committee are
(i) the deletion of the sale of two of the three primary business units of the
Company from the definition of the term “Change in Control;” (ii) the exclusion
of a public offering or liquidation of a business unit from the definition of
the term “Change on Control;” and (iii) the inclusion of the sale of any
business unit (as opposed to specifically named business units) within the
definition of the term “Change in Control.”
A copy of the amended and restated 1997 Equity and Incentive Plan is attached
as Exhibit 99.7 to the above-referenced 8-K. The foregoing description of the
EIP is qualified in its entirety by reference to Exhibit 99.7.
  C. Value Management Plan
In September 2005, the Compensation Committee approved certain changes to the
Value Management Plan, including that the term “Change in Control” has the
meaning specified in the amended 1997 Equity and Incentive Plan. At the

11



--------------------------------------------------------------------------------



 



December meeting, the Committee approved a number of additional changes to the
Value Management Plan which are largely clarifying and/or technical in nature. A
copy of the amended and restated Value Management Plan is attached to the
above-referenced 8-K as Exhibit 99.8. The foregoing description of the Plan is
qualified in its entirety by reference to Exhibit 99.8.
  D. 2005 Deferred Compensation Plan for Executives
In September 2005, the Compensation Committee approved certain changes to the
2005 Deferred Compensation Plan for Executives. At the December meeting, the
Committee approved a number of additional changes to the 2005 Deferred
Compensation Plan for Executives that are largely clarifying and/or technical in
nature, including amendments relating to changes in deferral elections after the
commencement of a performance period and to the crediting of returns to account
balances. A copy of the amended and restated 2005 Deferred Compensation Plan for
Executives is attached to the above-referenced 8-K as Exhibit 99.9. The
foregoing description of the Plan is qualified in its entirety by reference to
Exhibit 99.9.
  E. Form of Stock Option Agreement and Restricted Stock Award Agreement
At the December meeting, the Compensation Committee approved a number of
changes, which are largely clarifying and/or technical in nature, to the form of
Stock Option Agreement and to the form of Restricted Stock Award Agreement used
to evidence awards of stock options and restricted stock made to executives
under the 1997 Equity and Incentive Plan. Among the substantive changes were
changes to certain vesting provisions and exercise provisions made to conform to
changes made to the definition of the term “Change in Control” in the 1997
Equity and Incentive Plan. Copies of the amended form of Stock Option Agreement
and Restricted Stock Award Agreement are attached to the above-referenced 8-K as
Exhibits 99.10 and 99.11. The foregoing description of the agreements is
qualified in its entirety by reference to Exhibits 99.10 and 99.11.
F. Discretionary Bonus Authority
At the December meeting, the Compensation Committee delegated authority to the
Company’s Chief Executive Officer to award discretionary bonuses to employees,
subject to the following conditions:

  1.   The Chief Executive Officer may not award discretionary bonuses to
executive officers who are in positions that are classified within the Company’s
executive level salary grade structure as Grade 1 or Grade 2 officers. Based on
the current grade structure, the Chief Executive Officer does not have the
authority to grant discretionary bonuses to himself, the Chief Financial
Officer, the

12



--------------------------------------------------------------------------------



 



      General Counsel or the President of the Company’s Con-Way Transportation
Services, Inc. subsidiary.     2.   A discretionary bonus may be awarded only in
circumstances in which the Chief Executive Officer determines that an employee’s
efforts have resulted in a substantial benefit to the Company.     3.   Each
discretionary bonus cannot exceed, on a pre-tax basis, the greater of $50,000 or
50% of the employee’s target annual incentive compensation plan award for the
calendar year in which the discretionary bonus is awarded.     4.   The
discretionary bonus may be awarded in the form of cash, nonqualified stock
options, or a combination of the two.     5.   The aggregate amount of
discretionary bonuses awarded by the Chief Executive Officer pursuant to this
authority in a calendar year may not exceed $250,000.     6.   The Chief
Executive Officer will report at least annually to the Compensation Committee
regarding discretionary bonuses made under this authority.

VI.   Arrangements Made on January 23, 2006 and Disclosed in a Report on
Form 8-K Filed on January 25, 2006

A. Executive Compensation. On January 22 and 23, 2006, the Company’s
Compensation Committee, together with (in the case of the compensation of the
Company’s Chief Executive Officer), the other independent members of the Board
of Directors, approved the following:
Salary Increases:

                              Officer   Title   Current Salary   % Increase  
New Salary
Douglas W. Stotlar (1)
  President and Chief Executive Officer   $ 650,000       3.85 %   $ 675,012  
Robert L. Bianco (2)
  President, Menlo Worldwide, LLC   $ 339,976       6.0 %   $ 360,412  
John G. Labrie (3)
  President, ConWay Supply Chain Services, LLC   $ 325,000       5.0 %   $
341,276  

13



--------------------------------------------------------------------------------



 



                              Officer   Title   Current Salary   % Increase  
New Salary
David S. McClimon (4)
  President, ConWay Transportation Services, Inc.   $ 395,044       6.0 %   $
418,756  
Jennifer W. Pileggi
  Senior Vice President, General Counsel & Secretary   $ 310,024       5.0 %   $
325,572  
Kevin C. Schick (5)
  Senior Vice President and Chief Financial Officer   $ 310,024       12.9 %   $
350,012  

 

(1)   Mr. Stotlar was appointed President and Chief Executive Officer of CNF
Inc. on April 25, 2005.   (2)   Mr. Bianco is also Vice President of CNF Inc.  
(3)   Mr. Labrie is also Vice President of CNF Inc.   (4)   Mr. McClimon is also
Senior Vice President of CNF Inc.   (5)   Mr. Schick was appointed Senior Vice
President and Chief Financial Officer, effective April 1, 2005.

2006 Incentive Compensation Awards. The annual incentive compensation awards are
based upon performance objectives approved by the Compensation Committee. The
2006 awards to Messrs. Stotlar and Schick and Ms. Pileggi are based on the
pre-tax, pre-incentive income of the Company; the award to Mr. Bianco is based
in part on the pre-incentive operating income of Menlo Worldwide, LLC and in
part on the pre-tax, pre-incentive income of the Company; the award to
Mr. McClimon is based in part on the pre-incentive operating income of Con- Way
Transportation Services, Inc. and in part on the pre-tax, pre-incentive income
of the Company; and the award to Mr. Labrie is based in part on the
pre-incentive operating income of Con-Way Supply Chain Services, LLC and in part
on the pre-tax, pre-incentive income of the Company. The maximum incentive
compensation for any officer is equal to twice his or her target award.

14



--------------------------------------------------------------------------------



 



                                              Target Award,                    
as Percentage   Target Award   Maximum Officer   Title   of Salary   ($)   Award
($)
Douglas W. Stotlar
  President and Chief Executive Officer     100 %   $ 675,012     $ 1,350,024  
Robert L. Bianco
  President, Menlo Worldwide, LLC     60 %   $ 216,247     $ 432,494  
John G. Labrie
  President, Con-Way Supply Chain Services, LLC     60 %   $ 204,766     $
409,532  
David S. McClimon
  President, Con-Way Transportation Services, Inc.     75 %   $ 314,067     $
628,134  
Jennifer W. Pileggi
  Senior Vice President, General Counsel & Secretary     75 %   $ 244,179     $
488,358  
Kevin C. Schick
  Senior Vice President and Chief Financial Officer     75 %   $ 262,509     $
525,018  

Value Management Plan Awards for Three-Year Cycle Ending December 31, 2008.
Value Management awards are governed by the terms of the Company’s Value
Management Plan. Two-thirds of each award is based upon the “absolute
performance” of one or more business units, as measured by EBITDA (earnings
before interest, taxes, depreciation and amortization) and by ROCE (return on
capital employed), and one-third on CNF’s relative total shareholder return for
the three-year cycle. The performance objectives are approved by the
Compensation Committee.
For the 2006-2008 cycle, Mr. McClimon’s award is based in part on the
performance of Con-Way Transportation Services, Inc. and in part on the
performance of the Company, Mr. Labrie’s award is based in part on the
performance of Con-Way Transportation Services, Inc. and in part on the
performance of the Company, and Mr. Bianco’s award is based in part on the
performance of Menlo Worldwide, LLC and in part on the performance of the
Company. Payments on the awards set forth in the table below are payable in
2009, based on actual performance for the three-year period commencing
January 1, 2006 and ending December 31, 2008. The maximum Value Management Plan
award for any officer is equal to twice his or her target award. A copy

15



--------------------------------------------------------------------------------



 



of the amended and restated Value Management Plan is attached to the
above-referenced 8-K as Exhibit 99.1. The foregoing description of the Value
Management Plan is qualified in its entirety by reference to such exhibit.

                                              Target Award   Target Award  
Maximum Officer   Title   (% of Salary)   ($)   Award ($)
Douglas W. Stotlar
  President and Chief Executive Officer     200 %   $ 1,350,024.00     $
2,700,048.00  
Robert L. Bianco
  President, Menlo Worldwide, LLC     62.5 %   $ 225,257.50     $ 450,515.00  
John G. Labrie
  President, Con-Way Supply Chain Services, LLC     62.5 %   $ 213,297.50     $
426,595.00  
David S. McClimon
  President, Con-Way Transportation Services, Inc.     112.5 %   $ 471,100.50  
  $ 942,201.00  
Jennifer W. Pileggi
  Senior Vice President, General Counsel & Secretary     112.5 %   $ 366,268.50
    $ 732,537.00  
Kevin C. Schick
  Senior Vice President and Chief Financial Officer     112.5 %   $ 393,763.50  
  $ 787,527.00  

Stock Option Awards. Each stock option award described in the table below is
made pursuant to, and is governed by the terms of, the Company’s 1997 Equity and
Incentive Plan and a stock option agreement in the form attached hereto as
Exhibit 99.2 entered into by the Company and the executive. These documents
provide that the options have a term of ten years, will vest in equal annual
installments over three years, commencing January 1, 2007, or earlier in certain
circumstances (including in the event of death or disability or upon a Change in
Control). Upon retirement at age 65 or pursuant to the “Rule of 85” (providing
for an unreduced retirement benefit upon early retirement), the options continue
to vest in accordance with their terms.

16



--------------------------------------------------------------------------------



 



                                                      Non-                      
  Qualified   Incentive   Total                 Option   Stock Option   Option  
Exercise Officer   Title   Shares   Shares   Shares   Price
Douglas W. Stotlar
  President and Chief Executive Officer     53,189       1,811       55,000    
$ 55.20  
Robert L. Bianco
  President, Menlo Worldwide LLC     8,700       0       8,700     $ 55.20  
John G. Labrie
  President, Con-Way Supply Chain Services, LLC     8,700       0       8,700  
  $ 55.20  
David S. McClimon
  President, Con-Way Transportation Services, Inc.     16,589       1,811      
18,400     $ 55.20  
Jennifer W. Pileggi
  Senior Vice President, General Counsel & Secretary     14,189       1,811    
  16,000     $ 55.20  
Kevin C. Schick
  Senior Vice President and Chief Financial Officer     14,189       1,811      
16,000     $ 55.20  

B. Adjustment to Value Management Plan Award Performance Goals
In December 2004, the Company closed the sale of its Menlo Worldwide Forwarding
subsidiary (“Forwarding”) to United Parcel Service, Inc. At its January 22, 2006
meeting, the Compensation Committee exercised its discretion under the terms of
the Value Management Plan to amend the performance goals applicable to awards
made to executives employed by the Company and by Menlo Worldwide for the
2004-2006 award cycle, in order to reflect the sale of Forwarding.

17



--------------------------------------------------------------------------------



 



Under the Value Management Plan, two-thirds (2/3) of each award is based upon
the “absolute performance” of one or more business units, as measured by EBITDA
(earnings before interest, tax, depreciation and amortization) and by ROCE
(return on capital employed). The performance goals originally approved by the
Committee and applicable to awards made to executive employed by CNF and by
Menlo Worldwide included EBITDA and ROCE for Forwarding for the entire
three-year cycle; however, following the December 2004 sale Forwarding no longer
contributed to EBITDA and ROCE. As a result, the Committee elected to amend the
performance goals for the 2004-2006 cycle so as to remove Forwarding from the
goals for the 2005 and 2006 (but not 2004) calendar years.
C. Value Management Plan
In 2005, the Compensation Committee approved certain changes to the Value
Management Plan, including changes providing for executives who transfer from
one business unit to another during a Value Management Plan award cycle to
receive a pro rata payment for that award cycle, based on the performance of
each of the business units which employed that executive during the cycle. At
its January 22, 2006 meeting, the Committee amended the Value Management Plan to
provide that the pro rata payment will be received by each affected executive
unless the Committee determines otherwise. The Committee also determined that
Mr. Stotlar will not receive a pro rata payment for the 2005- 2007 award cycle
(but instead will receive a payment based solely on the performance of Con-Way
Transportation Services, Inc. for the cycle), even though he transferred from
Con-Way Transportation Services, Inc. to the Company upon his promotion to
President and CEO in April 2005.
D. Form of Stock Option Agreement
At the January 22, 2006 December meeting, the Compensation Committee approved
certain amendments, which are largely clarifying and/or technical in nature, to
the form of Stock Option Agreement used to evidence awards of stock options made
to executives under the 1997 Equity and Incentive Plan. The amendments
(i) clarify that all unvested options automatically vest upon the death or
disability (as defined) of an executive who at the time of death or disability
is an active full-time employee; (ii) provide that all unvested options held by
retired executives automatically vest upon the executive’s death; (iii) amend
the definition of the term “disability;” and (iv) provide that options continue
to be exercisable for a period of one year following an option holder’s death
(but not beyond the ten-year term of the option).
E. Director Compensation
On January 23, 2006 the Board of Directors, based on the recommendation of

18



--------------------------------------------------------------------------------



 



the Director Affairs Committee, approved a supplemental chair retainer of
$200,000 for Dr. W. Keith Kennedy, Jr., the Chairman of the Company’s Board of
Directors, in calendar year 2006. In addition to the supplemental chair
retainer, Dr. Kennedy also will receive the annual cash retainer of $70,000 paid
to all members of the Board of Directors. Each of these retainers is payable
quarterly in advance. In 2006, Dr. Kennedy also will receive a grant of
restricted stock having a value at the time of grant of $65,000. The restricted
stock grant will be made in April 2006, after directors are elected at the
Company’s annual meeting of shareholders. In 2005, Dr. Kennedy received an
annualized chair retainer of $750,000 during the period from April 25, 2005
(when he stepped down as interim Chief Executive Officer of the Company) through
December 31, 2005, in recognition of his increased responsibilities and time
commitment as Chair to ensure that the Board’s strategic direction was
communicated to and embraced by the new Chief Executive Officer, Mr. Stotlar,
during the first few months following his assumption of such executive
responsibilities.

19